Citation Nr: 1426537	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  04-33 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, her friend, and a doctor


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1972 to January 1976 and from November 1982 to May 1988.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  This matter was previously remanded by the Board in October 2009 for development and adjudication of the claim of entitlement to TDIU.  The RO denied entitlement to TDIU in July 2010 and the case was returned to the Board.  Another remand was necessary to afford the Veteran a hearing.  

The Veteran, her friend, and a doctor testified before the undersigned Veterans Law Judge in a March 2014 video conference hearing.  A transcript of those proceedings is associated with the Virtual VA paperless claims file.  The record was held open for an additional 60 days after the hearing, but no additional evidence has been received. 

The Veteran previously testified in a Travel Board hearing in July 2009, and the Veteran and her friend testified at an August 2006 Decision Review Officer hearing on other issues.  Transcripts of those proceedings are associated with the claims file.  

Review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files reveals additional documents pertinent to the issue on appeal.  In July 2013, the Veteran filed claims for:  entitlement to service connection for arteriosclerosis, plantar fasciitis, a right knee condition, unspecified mood disorder, a low back disorder; entitlement to service connection for a tooth condition and dental abscesses secondary to service-connected dry mouth/xerostomia secondary to I-131 treatment for Grave's disease; entitlement to service connection for peripheral neuropathy secondary to hypothyroidism secondary to I-131 treatment for Grave's disease; and entitlement to increased ratings for dry mouth/xerostomia secondary to I-131 treatment for Grave's disease and hypothyroidism secondary to I-131 treatment for Grave's disease.  

Additionally, at the hearing before the undersigned, the Veteran essentially presented a claim for service connection or for a separate compensable rating for right-sided radiculopathy secondary to service-connected cervical disc disease in August 2006.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The paperless claims files indicate that development of the July 2013 claims listed in the Introduction section is ongoing.  Adjudication of those issues should continue.  Because the Veteran does not currently meet the schedular requirements for TDIU and some of the effects on ability to maintain employment described by the Veteran seem to involve conditions that are not currently service connected, the outcome of those claims could affect the Veteran's eligibility for TDIU.  See 38 C.F.R. § 4.16(a) (2013).  Therefore the additional claims discussed in the introduction are intertwined with the issue of entitlement to TDIU and should be adjudicated before a final decision on the issue of entitlement to TDIU is made.  

Additionally, an examination is warranted to determine whether the Veteran's right upper extremity symptoms are related to her service-connected cervical disc disease, which could affect her eligibility for TDIU.

It is noted that there is a recent examination of one of the service connected disorders in the electronic records.  Initial review of that matter with consideration as to application of the current claim is indicated.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records, with the assistance of the Veteran as necessary, and associate them with the claims file.  All attempts to obtain records should be documented in the claims folder.  If records cannot be located or obtained, the Veteran and her representative should be notified as appropriate.

2.  After any additional records are obtained and associated with the claims file, but whether or not such records are obtained, schedule the Veteran for a VA examination to assess the current severity of her service-connected cervical spine disability and left-sided radiculopathy and the impact of those disabilities on her ability to engage in substantially gainful employment.  All pertinent functional impairments should be set out in detail.

The examiner is asked to diagnose any disorders of the right upper extremity and provide an opinion as to whether any such disorders are at least as likely as not (a 50 percent probability or greater) caused or aggravated (permanently worsened beyond their natural progression) by the Veteran's service-connected cervical disc disease.  All pertinent functional impairments should be set out in detail.  The examiner must provide a complete explanation for all opinions.  If unable to provide an opinion without resorting to mere speculation, explain why that is the case.  

The claims file, including documents associated with Virtual VA and VBMS, must be made available to the examiner prior to completion of the examination.  The examiner must specify in the report that the claims file, including documents associated with Virtual VA and VBMS, was reviewed.  Any indicated tests or studies should be performed.  

3.  After adjudicating the claims discussed in the Introduction section and completing the above development and any other development deemed appropriate, readjudicate the claim for entitlement to TDIU.  The most recent examination reports addressing each of the Veteran's service-connected disabilities should be reviewed.  If the Veteran does not meet the requirements of 38 C.F.R. § 4.16(a), reevaluate whether referral for extraschedular consideration is warranted.  If the benefit sought is not granted, provide the Veteran and her representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



